 
 
I 
108th CONGRESS
2d Session
H. R. 4943 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Grijalva (for himself and Mr. Kolbe) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To provide for a land exchange involving certain Bureau of Land Management lands in Pima County, Arizona for the purpose of consolidating Federal land ownership within the boundaries of the Ironwood Forest National Monument and the Las Cienegas National Conservation Area, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Pima County Land Adjustment Act. 
2.Land exchange, Ironwood-Moore, Empirita-Simonson, and Sahuarita properties, Arizona 
(a)Exchange authorizedIf Las Cienegas Conservation, LLC, conveys to the Secretary of the Interior all right, title, and interest of Las Cienegas Conservation, LLC, in and to the Ironwood-Moore property and the Empirita-Simonson property, the Secretary shall convey to Las Cienegas Conservation, LLC, all right, title, and interest of the United States in and to the Sahuarita property. 
(b)Boundary adjustmentUpon receipt of the Empirita-Simonson property, the Secretary shall modify the boundaries of the Las Cienegas National Conservation Area to include the Empirita-Simonson property.  
(c)Time for exchangeExcept as otherwise provided by this Act, the land exchange authorized under this section shall be completed prior to the expiration of the 90-day period beginning on the later of the following dates: 
(1)The date on which the title standards described in section 4(a) are met with regard to the properties to be conveyed to the United States. 
(2)The date on which the appraisals described in section 4(c)(1) for the properties are approved by both the Secretary and Las Cienegas Conservation, LLC, or in the case of a dispute concerning an appraisal or appraisal issue arising under that section, the date the dispute is resolved under that section. 
(d)Cash equalization payment 
(1)In generalIf the values of lands to be exchanged under this section are not equal, they shall be equalized by the payment of cash to the Secretary or Las Cienegas Conservation, LLC, as the circumstances dictate, in accordance with section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)). 
(2)Disposition and use of fundsNotwithstanding any other provision of law, any cash equalization payment received by the Secretary under this section shall be deposited into a separate account in the Treasury, which shall be available to the Secretary, without further appropriation and until expended, solely for the purpose of— 
(A)the acquisition of land or interests in land within or adjacent to national conservation lands in southern Arizona; and 
(B)resource management by the Bureau of Land Management in Pima County, Arizona. 
(e)Water rights 
(1)Lands owned by Pima CountyThe exchange under this section may not take place unless Neal Simonson and Pima County, Arizona, enter into an agreement under which Neal Simonson relinquishes to Pima County any right to withdraw water from lands owned by Pima County in section 17, township 17 south, range 18 east, Gila and Salt River Baseline and Meridian. 
(2)Empirita-Simonson propertyThe exchange under this section may not take place unless Neal Simonson and the Secretary enter into an agreement under which Neal Simonson limits his reserved withdrawal right on the Empirita-Simonson property to maximum of 550 acre feet per year. 
(f)Road access prohibitedThe Secretary may not construct or authorize the construction of any temporary or permanent road in any portion of the Empirita-Simonson property acquired under this section if the road would provide access to or from any property which is not within the Las Cienegas National Conservation Area. 
(g)Environmental ReviewAs a condition of the exchange, Las Cienegas Conservation, LLC, shall reimburse the Secretary for the direct costs of all environmental reviews of the lands to be exchanged under this section that are required by the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(h)Endangered Species Act ReviewThe Secretary shall review the conveyance of the Sahuarita property under this section in accordance with section 7(a)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1536(a)(1)). 
3.Acquisition and conveyance of Tumamoc Hill property 
(a)Acquisition of Tumamoc Hill property 
(1)In generalNotwithstanding any other provision of law, upon the expiration of the 30-day period beginning on the date of the enactment of this Act, all right, title, and interest to, and the right to immediate possession of, the Tumamoc Hill property is hereby vested in the United States. The Tumamoc Hill property shall remain subject to existing easements of record. 
(2)CompensationAs consideration for the Tumamoc Hill property acquired under paragraph (1), the State of Arizona, State Land Department, shall receive an amount equal to the agreed negotiated value of the Tumamoc Hill property, determined as of the date of the acquisition, or the just compensation determined by judgment. 
(3)Determination of value by courtIn the absence of agreement as to the amount of just compensation, the State of Arizona or the Secretary may initiate a proceeding in the United States District Court for the District of Arizona seeking a determination of just compensation for the acquisition of the Tumamoc Hill property. 
(b)Conveyance authorized 
(1)In generalWhen Pima County, Arizona, pays to the State of Arizona, State Land Department, the amount of compensation determined under subsection (a), the Secretary shall convey to Pima County all right, title, and interest of the United States in and to the Tumamoc Hill property. 
(2)Time for conveyanceThe conveyance authorized under paragraph (1) shall be completed prior to the expiration of the 60-day period which begins on the date Pima County pays to the State of Arizona, State Land Department, the amount described in paragraph (1).   
4.Administration of land exchanges 
(a)Title standardsThe Secretary shall require that title to the lands to be exchanged under this Act conform with the title standards of the Attorney General of the United States. 
(b)Corrections to legal descriptionsBy mutual agreement, the Secretary and the party involved may adjust the legal descriptions contained in this Act to correct errors or to make minor adjustments in the boundaries of the lands to be exchanged. 
(c)Appraisals 
(1)In generalThe values of the lands to be exchanged under this Act shall be determined by the Secretary through an appraisal performed by a qualified appraiser mutually agreed to by the Secretary and the party involved and performed in conformance with the Uniform Appraisal Standards for Federal Land Acquisitions (United States Department of Justice, December 2000), the Uniform Standards of Professional Appraisal Practice, and section 206(d) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(d)). 
(2)Deadline for appraisalsAll appraisals under this Act shall be completed and submitted to the Secretary and the party involved for approval before the expiration of the 180-day period beginning on the date of the enactment of this Act.  
(d)Deadline for environmental reviewsBefore the expiration of the 180-day period beginning on the date of the enactment of this Act, the Secretary shall complete all environmental reviews of lands to be exchanged under this Act that are required by the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).  
5.DefinitionsIn this Act: 
(1)The term Empirita-Simonson property means the parcel of land consisting of approximately 2,490 acres in sections 14, 22, 23, 24, 25, 26, and 36, township 17 south, range 18 east, Gila and Salt River Base and Meridian. 
(2)The term Ironwood-Moore property means the parcel of land consisting of approximately 600 acres in section 32, township 11 south, range 9 east, Gila and Salt River Base and Meridian. 
(3)The term Sahuarita property means the parcel of land consisting of approximately 1,280 acres in sections 5, 7, and 8, township 17 south, range 15 east, Gila and Salt River Base and Meridian. 
(4)The term Secretary means the Secretary of the Interior. 
(5)The term Tumamoc Hill property means the parcel of land owned by the State of Arizona consisting of approximately 290 acres in sections 9, 10, 15, and 16 township 14 south, range 13 east, Gila and Salt River Base and Meridian, excluding approximately 30 acres of landfill as shown on the map on file in the records of Pima County, Arizona. 
 
